NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0268-18

DEANA FRAYNE,

         Petitioner-Appellant,

v.

BOARD OF EDUCATION OF THE
BOROUGH OF HIGHLAND PARK,
MIDDLESEX COUNTY, ISRAEL
SOTO, and KELLY WYSOCZANSKI,

     Respondents-Respondents.
________________________________

                   Argued May 17, 2021 – Decided June 16, 2021

                   Before Judges Hoffman, Suter and Smith.

                   On appeal from the New Jersey Commissioner of
                   Education, Docket No. 316-12/16.

                   Deana Frayne, appellant, argued the cause pro se.

                   Tiffany D. Togarelli, argued the cause for respondents
                   Highland Park Board of Education, Israel Soto and
                   Kelly Wysoczanski (Methfessel & Werbel, attorneys;
                   Eric L. Harrison, of counsel and on the brief; James V.
                   Mazewski, on the brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondent Commissioner of Education (Amna T.
            Toor, Deputy Attorney General, on the statement in
            lieu of brief).

PER CURIAM

      Plaintiff Deanna Frayne appeals from an August 9, 2018 Commissioner

of Education (Commissioner) Final Decision finding that her petition alleging

the Highland Park Board of Education (Board) violated her tenure rights under

N.J.S.A. 18A:28-5 is time-barred pursuant to N.J.A.C. 6A:3-1.3(i). Plaintiff

also argues the doctrine of equitable estoppel prevents imposition of the time

bar. We affirm the Commissioner's decision for the reasons set forth below.

                                         I.

      The Highland Park Board of Education (Board) hired plaintiff to serve as

a non-tenure track first grade maternity leave replacement for the 2008-2009

school year. The Board continued plaintiff's employment in the non-tenure track

role for the 2009-2010, 2010-2011, and 2011-2012 school years.

      Thereafter, the Board employed plaintiff as a tenure track first grade

teacher for the 2012-2013, 2013-2014, and 2014-2015 school years. On May 5,

2015, plaintiff signed a contract with the Board to continue as a tenure track first

grade teacher for the 2015-2016 school year.          On June 25, 2015, before

commencement of the 2015-2016 school year, the Board served plaintiff with a

                                                                             A-0268-18
                                         2
letter advising her that her employment would be terminated effective August

23, 2015.

      In the letter, the Board asserted plaintiff's attendance, classroom

performance, and overall behavior over the past several years had been

exceedingly poor. The letter also cited a parent-teacher incident where plaintiff

recorded a conversation between her and a parent without that parent's consent.

The letter was plaintiff's second written notice of unsatisfactory performance

within thirty days. 1

      In addition to the Board's June 25, 2015 letter to plaintiff, the Board also

presented plaintiff a proposed "Agreement and Mutual Release," dated June 24,

2015, which offered plaintiff continuing health benefits and sixty days’ worth

of salary in exchange for her waiving the sixty-day termination notice period,

accepting termination, and releasing any potential claims against the Board. The

first page of this proposed agreement contained this relevant language:

             WHEREAS Ms. Frayne is not a tenured employee of
             the Board pursuant to the requirements for acquiring
             the same as set forth in the "Teacher Effectiveness and
             Accountability for Children of New Jersey Act."


1
  The June 25, 2015 letter references a May 27, 2015 letter the Board sent to
plaintiff. The May 27, 2015 letter advised plaintiff that the Board was
considering disciplinary action against plaintiff for reasons including but not
limited to "excessive absenteeism."
                                                                           A-0268-18
                                        3
              [(emphasis added).]

        Plaintiff declined to execute the proposed agreement. Next, on July 13,

2015, the Board served plaintiff a letter advising that, "pursuant to the

requirements of N.J.S.A. 10:4-12(b)(8),2 on Monday, July 20, 2015, the Board

will discuss a personnel matter which could affect your employment in this

school district."    The Board met publicly on August 23, 2015, and in a

unanimous 9-0 vote, terminated plaintiff’s employment.

        Ten months later, in June 2016, plaintiff filed suit in Superior Court

challenging her termination and asserting that she had been a tenured employee

at the time the Board fired her.       The Law Division judge transferred the

determination of plaintiff's tenure rights to the Commissioner, while staying all



2
    N.J.S.A. 10:4-12 (b)(8) reads in pertinent part:

              "A public body may exclude the public only from that
              portion of a meeting at which the public body discusses
              any . . . matter involving the employment, appointment,
              termination of employment, terms and conditions of
              employment, evaluation of the performance of,
              promotion, or disciplining of any specific prospective
              public officer or employee or current public officer or
              employee employed or appointed by the public body,
              unless all the individual employees or appointees
              whose rights could be adversely affected request in
              writing that the matter or matters be discussed at a
              public meeting . . . ."
                                                                          A-0268-18
                                          4
other claims. The Board moved for summary decision, arguing that plaintiff

failed to assert her claim of tenure within the ninety-day period required by

N.J.A.C. 6A:3-1.3(i).

        The administrative law judge (ALJ) found the Board's written

communications to plaintiff on June 24-25, 2015 placed her on notice that any

tenure status she believed she had was being challenged by the Board. The ALJ

also found plaintiff was well beyond the ninety-day period during which she

could file a petition with the Commissioner to assert and protect her tenure

rights.

        The ALJ issued an initial decision dismissing plaintiff's tenure claim. The

Commissioner issued a final decision adopting the ALJ's findings on August 9,

2018.     Plaintiff appealed challenging the Commissioner's decision. 3        She

contends her tenure action should not be time-barred under the doctrine of

equitable estoppel.




3
    Plaintiff, who appears before us pro se, raises breach of contract and
Conscientious Employee Protection Act (N.J.S.A. 34:19-1 to -14) theories
against the Board in her brief. Those claims are not before us. We decide the
sole issue presented, whether the Commissioner's decision to dismiss the
plaintiff's tenure claim as time-barred pursuant to N.J.A.C. 6A:3-1.3(i) was
proper.
                                                                            A-0268-18
                                         5
                                       II.

                                       A.

      "[We] have 'a limited role' in the review of [agency] decisions." In re

Stallworth, 208 N.J. 182, 194 (2011) (quoting Henry v. Rahway State Prison, 81

N.J. 571, 579 (1980)). "[A] 'strong presumption of reasonableness attaches to

[an agency decision].'" In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993), aff'd, 135 N.J.

306 (1994)). "In order to reverse an agency's judgment, [we] must find the

agency's decision to be 'arbitrary, capricious, or unreasonable, or [ ] not

supported by substantial credible evidence in the record as a whole.'"

Stallworth, 208 N.J. at 194 (second alteration in original) (quoting Henry, 81

N.J. at 579-80). The burden of proving that an agency action is arbitrary,

capricious, or unreasonable is on the challenger. Bueno v. Bd. of Trs., 422 N.J.

Super. 227, 234 (App. Div. 2011) (citing McGowan v. N.J. State Parole Bd., 347

N.J. Super. 544, 563 (App. Div. 2002)).

      We "may not substitute [our] own judgment for the agency's, even though

[we] might have reached a different result." Stallworth, 208 N.J. at 194 (quoting

In re Carter, 191 N.J. 474, 483 (2007)). "This is particularly true when the issue

under review is directed to the agency's special 'expertise and superior


                                                                           A-0268-18
                                        6
knowledge of a particular field.'" Id. at 195 (quoting In re Herrmann, 192 N.J.

19, 28 (2007)). Furthermore, "[a]n administrative agency's interpretation of

statutes and regulations within its implementing and enforcing responsibility is

ordinarily entitled to our deference." In re Appeal by Progressive Cas. Ins. Co.,

307 N.J. Super. 93, 102 (App. Div. 1997).

                                        B.

      N.J.S.A. 18A:27-4.1(b) regulates the power of a board of education to

renew the employment contract of a non-tenured employee. It provides in

pertinent part:

             Notwithstanding the provisions of any law, rule or
             regulation to the contrary,

                   ....

             b. A board of education shall renew the employment
             contract of a certificated or non-certificated officer or
             employee only upon the recommendation of the chief
             school administrator and by a recorded roll call
             majority vote of the full membership of the board. The
             board shall not withhold its approval for arbitrary and
             capricious reasons. A nontenured officer or employee
             who is not recommended for renewal by the chief
             school administrator shall be deemed nonrenewed.
             Prior to notifying the officer or employee of the
             nonrenewal, the chief school administrator shall notify
             the board of the recommendation not to renew the
             officer's or employee's contract and the reasons for the
             recommendation. An officer or employee whose
             employment contract is not renewed shall have the right

                                                                          A-0268-18
                                        7
            to a written statement of reasons for nonrenewal . . . and
            to an informal appearance before the board. The
            purpose of the appearance shall be to permit the staff
            member to convince the members of the board to offer
            reemployment. The chief school administrator shall
            notify the officer or employee of the nonrenewal . . . .

            [N.J.S.A. 18A:27-4.1(b).]

      N.J.S.A. 18A:27-10 establishes a May 15 deadline by which boards of

education must offer written contracts of employment to certain non-tenured

teaching staff or provide them with notice they will not be rehired. It reads:

            On or before May 15 in each year, each nontenured
            teaching staff member continuously employed by a
            board of education since the preceding September 30
            shall receive either

                  a. A written offer of a contract for
                  employment from the board of education
                  for the next succeeding year providing for
                  at least the same terms and conditions of
                  employment but with such increases in
                  salary as may be required by law or
                  policies of the board of education, or

                  b. A written notice from the chief school
                  administrator that such employment will
                  not be offered.

            [N.J.S.A. 18A:27-10.]

      N.J.A.C. 6A:3-1.3 addresses the initiation of a contested case before the

Commissioner and provides in pertinent part:


                                                                          A-0268-18
                                        8
              The petitioner shall file a petition no later than the 90th
              day from the date of receipt of the notice of a final
              order, ruling or other action by the district board of
              education, individual party, or agency, which is the
              subject of the requested contested case hearing. This
              rule shall not apply in instances where a specific
              statute, regulation or court order provides for a period
              of limitation shorter than 90 days for the filing of a
              particular type of appeal.

              [N.J.A.C. 6A:3-1.3(i) (emphasis added).]

      A school board has "broad discretionary authority in the granting of

tenure" and the decision not to grant tenure "need not be grounded on

unsatisfactory classroom or professional performance for there are many

unrelated but nonetheless equally valid reasons why a board . . . may conclude

that tenure should not be granted." Donaldson v. Bd. of Educ., 65 N.J. 236,

241 (1974).

                                         III.

      The ninety-day rule has been strictly construed by the courts and

consistently applied. See Nissman v Bd. of Educ., 272 N.J. Super 373, 380-81

(App. Div. 1994); Kaprow v. Bd. of Educ., 131 N.J. 572, 588-89 (1993); Riely

v. Bd. of Educ., 173 N.J. Super. 109, 112-14 (App. Div. 1980). This period

begins to run when the petitioner "learn[s] from the Local Board the existence

of that state of facts that would enable him to file a timely claim." Kaprow,


                                                                            A-0268-18
                                           9
131 N.J. at 588-89.      A petitioner need not receive official and formal

notification that he or she may have a valid claim. Id. at 588.

      The Board offered plaintiff a contract on May 5, 2015, pursuant to

N.J.S.A. 18A:27-10. However, the Board did not renew that contract by a

recorded roll call majority vote of the full membership of the board pursuant

to N.J.S.A. 18A:27-4.1(b).     The undisputed record reveals the Board put

plaintiff on written notice that her teaching position was in jeopardy at least

three times prior to her actual August 23, 2015 termination. Most telling is the

language from the June 24, 2015 "Release," which stated unequivocally that

the Board did not consider plaintiff tenured.           Plaintiff had sufficient

information from which to "learn[ ] from the . . . Board the existence of that

state of facts that would enable [her] to file a timely claim." Kaprow, 131

N.J.at 588-89.

      Plaintiff argues that she obtained tenure by May 2015, however she had

ample warning that the Board disagreed. We defer to the Commissioner's

finding, supported by credible evidence in the record, that plaintiff had ninety

days from July 20, 2015 to file her petition and assert tenure. Instead, she filed

an untimely lawsuit in the Superior Court nearly one year after the Board fired




                                                                            A-0268-18
                                       10
her at a public meeting. Plaintiff's actions did not satisfy the statutory or

regulatory appeal requirements.

      Finally, we conclude there is no merit to plaintiff's argument that Board

withheld public records from her, triggering the doctrine of equitable estoppel

and tolling the ninety-day limit on her tenure action. "Equitable estoppel has

been used to prevent a defendant from asserting the statute of limitations when

the defendant engages in conduct calculated to mislead plaintiff into believing

that it is unnecessary to seek civil redress." Id. at 589. The record discloses no

Board conduct that caused plaintiff to postpone filing her claim with the

Commissioner. Indeed, the Board's conduct during the summer of 2015 revealed

quite the opposite. The Board was clear that it intended to remove plaintiff from

employment and communicated that intent in writing from June 24th forward.

Plaintiff has not shown evidence of detrimental reliance; consequently her

equitable estoppel argument fails.

      We concur with the Commissioner that plaintiff failed to bring an action

to protect her asserted tenure rights within ninety days as required by N.J.A.C.

6A:3-1.3(i). Any of plaintiff's arguments not addressed here lack sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(D), (E).

      Affirmed.


                                                                           A-0268-18
                                       11